Case 2:18-cv-00348-SPC-MRM Document 26 Filed 02/15/19 Page 1 of 7 PageID 67




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

  MICHAEL WEST, an individual,

         Plaintiff,

  vs.                                              CASE NO. 2:18-cv-00348-SPC-MRM

  ITALIAN TERRAZZO & TILE CO. OF
  BREVARD, LLC, a Florida corporation.

         Defendant.


       JOINT MOTION TO APPROVE THE PARTIES' PROPOSED FLSA
   SETTLEMENT AND THEREAFTER ENTER DISMISSAL WITH PREJUDICE

         Plaintiff MICHAEL WEST ("West" or "Plaintiff') and Defendant ITALIAN

  TERRAZZO & TILE CO. OF BREVARD, LLC ("Italian Tile" or "Defendant") (Plaintiff

  and Defendant referred to collectively herein as the "Parties"), hereby jointly move the

  Court to review and approve the Parties' settlement of Plaintiff's wage, hour and related

  attorney's fees and cost claims asserted under the Fair Labor Standards Act ("FLSA"),

  and to thereafter dismiss this case with prejudice.

         The Parties premise this motion on the following grounds.

  I.     Procedural Background/Posture of the Case

         This action was commenced by Plaintiff in May 2018 pursuant to a single count

  complaint, asserting a claim under the FLSA [Doc. No. 1]. West specifically claims that

  while employed by Defendant he was allegedly misclassified as exempt from the

  overtime provisions of the FLSA in carrying out his duties as a Project Manager, and

  later as a Field Manager. After Italian Tile filed its Answer [Doc. No. 6], the Court
Case 2:18-cv-00348-SPC-MRM Document 26 Filed 02/15/19 Page 2 of 7 PageID 68




  issued an FLSA Scheduling Order on July 13, 2018 [Doc. No. 8]. In conformance with

  the Court's Scheduling Order, the Parties engaged in early discovery and settlement

  discussions over a course of several months, culminating in a full-day mediation utilizing

  the services of a professional mediator (James Nulman) on January 18, 2019. The

  mediation was successful in resolving this matter, as reported to the Court in a Mediator's

  Report [Doc No. 24]. The Court thereafter issued an Order directing the Parties to file

  this motion and submit their settlement for review in conformance with Lynn's Food

  Stores, Inc. v. United States, 679 F.2d 1350, 1353-55 (11th Cir. 1982) [Doc No. 25].

         The Parties accordingly make this joint motion to request that the Court review

  and approve the Parties' attached Settlement Agreement (Exhibit A) in conjunction with

  dismissal of the case with prejudice as provided in Lynn's Foods—i.e., review and

  determine that the settlement is a "fair and reasonable resolution of a bona fide dispute"

  over FLSA issues.

  II.    Factual Background

         West was formally employed by Defendant, first as a Project Manager (from 2015

  to 2017), and then as a Field Manager (from January 2018 to April 2018).            While

  employed by Italian Tile, West was classified and treated as an exempt employee, and

  paid on a salary basis, ranging from approximately $900 to $1,200 per week.

         West alleges in his Complaint that he was misclassified as an exempt employee,

  and that he should have been paid overtime for any work in excess of 40 hours per week

  while working for Defendant. In response to Court ordered interrogatories, West alleged

  that he worked as estimated 17.5 hours of overtime (i.e., 57.5 hours total) each and every




                                              2
Case 2:18-cv-00348-SPC-MRM Document 26 Filed 02/15/19 Page 3 of 7 PageID 69




  week (from May 2015 to April 2018).               Based on calculations that used his highest

  salary/pay rate (during the final few months of his employment as a Field Manager),

  applied retroactively over that entire period from May 2015 to April 2018, West asserted

  in his interrogatories that he was entitled to $84,636.54 in total unpaid overtime.

          Defendant denies Plaintiff's claim that he was misclassified (and thus maintains

  that there is no basis for Plaintiff's claim of entitlement to overtime for his work with

  Italian Tile), and disputes West's claim that he was working the kinds of hours claimed in

  his interrogatories. Specifically, Defendant maintains that: (1) Plaintiff was at all times

  properly classified as exempt and performing exempt duties while working as a Project

  Manager and after his promotion to Field Manager;' (2) Plaintiff worked significantly

  fewer hours per week that what he claimed in his interrogatories; (3) Plaintiff was

  appropriately paid and fully-compensated for all hours and compensable working time by

  payment of his salary, and (4) Plaintiff has been otherwise fully and properly reimbursed

  and compensated for all amounts to which he is legally entitled by Italian Tile.

          With regard to Plaintiff's alleged damages, Italian Tile produced records

  contesting the hours and calculations put forward by Plaintiff, and also provided a variety

  of e-mails it believes document and demonstrate that West was at all relevant times

  carrying out duties and performing functions that satisfy the applicable legal

  requirements to be deemed exempt from overtime under the administrative employee

  exemption (as a Project Manager), and later the executive employee exemption (as a
  1        Defendant specifically maintains that 1) the Project Manager position is administrative exempt,
  consistent with a 2009 U.S. Department of Labor (DOL) Opinion Letter (2009-29 (Jan. 16, 2009))
  analyzing a position similar to that held by West as a Project Manager, that was recently reissued and
  endorsed once again by the DOL (FLSA 2018-10 (Jan. 5, 2018)), and 2) the Field Manager position is
  executive exempt, as West was responsible for supervision of at least four full-time employees.




                                                     3
Case 2:18-cv-00348-SPC-MRM Document 26 Filed 02/15/19 Page 4 of 7 PageID 70




  Field Manager). Additional evidence was also provided by Defendant at the mediation

  that further called Plaintiff's FLSA claims into question.

          While the Parties have an obvious dispute as to whether any monies are owed or

  due Plaintiff from Defendant, to avoid the disruption and expense of continuing this

  litigation, Plaintiff and Defendant have agreed to settle this action in exchange for a

  payment by Defendant of the total sum of $8,000.00. This amount is apportioned as

  follows:

      •   $4,880.00 to Plaintiff, in full and final settlement of any claims for unpaid wages,
          overtime, expenses or other compensation, remuneration, entitlements or related
          damages, less applicable withholdings and deductions; and

      •   $3,120.00 to Yormak Employment & Disability Law, in full and final settlement
          of Plaintiffs attorneys' fees and costs.

          In conjunction with resolving this matter, the Parties note that they separately and

  independently negotiated and agreed the $3,120 amount to be paid to satisfy Plaintiff's

  attorneys' fees and costs, without regard to Plaintiff's asserted damages and the amounts

  to be paid to Plaintiff as settlement in full for any alleged claim for wages or liquidated

  damages, consistent with the court's ruling in Bonetti v. Embarq Management Company,

  715 F.Supp.2d 1222, 1227 (M.D. Fla. 2009).

          Plaintiff and Defendant have entered into the Settlement Agreement (Exhibit A)

  attached hereto to fully settle and resolve all wage, hour and related attorneys' fees and

  cost claims by Plaintiff, with the understanding that this action will be dismissed with

  prejudice as part of that settlement, upon approval of the Settlement Agreement (Exhibit

  A) by the Court.




                                               4
Case 2:18-cv-00348-SPC-MRM Document 26 Filed 02/15/19 Page 5 of 7 PageID 71




         Counsel for Plaintiff represents that no retainer agreement or other arrangement

  shall override or alter the amount of settlement proceeds to be paid to Plaintiff or

  Plaintiff's counsel.

  III.   Legal Principles

         In general, the minimum wage and overtime provisions of the FLSA are

  mandatory and not subject to negotiation or bargaining between employers and

  employees. See e.g., Brooklyn Savings Bank v. O'Neil, 324 U.S. 697 (1945). This

  general rule recognizes that there are often inequalities in bargaining power between

  employees and employers. However, if certain conditions are met, an employee may

  settle and waive FLSA claims against an employer.

         Currently, there are only two ways in which claims under the FLSA can be settled

  and released by employees.      First, Section 216(c) of the FLSA specifically allows

  employees to settle and waive their claims under the FLSA if the payment of unpaid

  wages by the employer to the employee is supervised by the Secretary of Labor.

  29 U.S.C. § 216(c); Lynn's Food, 679 F.2d at 1353. Second, in the context of a private

  lawsuit brought by an employee against an employer under Section 216(b) of the FLSA,

  an employee may settle and release FLSA claims against an employer if the parties

  present the district court a proposed settlement and the district court enters a stipulated

  judgment approving the fairness of the settlement. Id.; see also Schulte, Inc. v. Gangi,

  328 U.S. 108, 66 S. Ct. 925, 928 n. 8, 90 L. Ed. 1114 (1946); Jarrard v. Southeastern

  Shipbuilding Corp., 163 F.2d 960, 961 (5th Cir. 1947).




                                              5
Case 2:18-cv-00348-SPC-MRM Document 26 Filed 02/15/19 Page 6 of 7 PageID 72




          Therefore, an employee may properly settle and release FLSA claims against an

  employer without the supervision of the Secretary of Labor if (1) the settlement between

  the employer and the employee occurs in an adversarial context; (2) there are issues of

  FLSA coverage and/or computation that are actually in dispute; and (3) the district court

  enters a judgment approving the settlement after scrutinizing the fairness of the

  settlement. Lynn's Food, 679 F.2d at 1354.

  IV.     Analysis

          The instant case plainly involves a situation in which the Court may allow

  Plaintiff to settle and release his claims against Defendant. The proposed settlement

  arises out of an adversarial context. Defendant clearly disputes Plaintiff's claims and

  whether he is entitled to any recovery at all. All Parties have been represented by

  experienced employment law counsel throughout this litigation. The Parties' agreement

  to resolve this matter came after the Parties exchanged extensive time and pay records

  and e-mails, as well as shared and discussed relevant legal authorities relating to the legal

  questions at issue. The resolution reached is not the result of any fraud or collusion by,

  between or among any of the Parties or counsel for the Parties. The Parties' respective

  attorneys have zealously represented their clients' interests since the commencement of

  this litigation.   The Parties agreed to the terms of this settlement after they were

  counseled by their respective attorneys, and to avoid the disruption, expense and

  uncertainties of further litigation. The attorney fees and costs being paid were separately

  and independently negotiated, without regard to the amount to be paid to Plaintiff.




                                               6
Case 2:18-cv-00348-SPC-MRM Document 26 Filed 02/15/19 Page 7 of 7 PageID 73




  V.      Conclusion

          The Parties jointly move this Court to review and approve the attached FLSA

  Settlement Agreement (Exhibit A), and thereafter dismiss the case with prejudice.

  s/ BENJAMIN H. YORMAK                               s/ LOUIS D. WILSON
  Benjamin H. Yormak, Esq.                            Andrew S. Hament, Trial Counsel
  Fla. Bar No. 71272                                  Florida Bar Number 0325279
  Email: byormak@yormaklaw.com                        ahament@fordharrison.com
  Yormak Employment & Disability Law                  Louis D. Wilson, Trial Counsel
  9990 Coconut Road                                   Florida Bar Number 0062257
  Bonita Springs, Florida 34135                       ldwilson@fordharrison.com
  Telephone: 239-985-9691                             FORD & HARRISONLLP
  Facsimile: 239-288-2534                             1901 Harbor City Blvd, Suite 501
  Attorney for Plaintiff                              Melbourne, Florida 32901
                                                      Telephone: (321) 724-5970
                                                      Facsimile: (321) 724-5979
                                                      Attorneys for Defendant

  Signed: February 15, 2019                           Signed: February 15, 2019


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 15, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which will

  electronically send a notice of electronic filing to the attorney of record for Plaintiff,

  Benjamin H. Yormak, Esq., Yormak Employment & Disability Law, 9990 Coconut

  Road, Bonita Springs, Florida, 34135 at byormak@yormaklaw.com.


                                                      Is/Louis D. Wilson
                                                      Louis D. Wilson

  WSACTIVELLP:10337118.1




                                              7
